DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 10-17) without traverse in the reply filed on 03/15/2022 is acknowledged.  

Reasons for Allowance
Claims 10-17 are allowed because the prior art fails to teach or suggest purposefully inclining a rake/recoater based on intentional non-planar surfaces, and moving the inclined rake/recoater across a build platform accordingly.  The closest prior art teaches recoater with sensors 105 on both ends that allow sensing of non-level build surface and/or recoater, then releveling the build surface and/or recoater (US20200376757, Figs. 1-3, Abstract, paras. 0002-08).  In other words, the closest prior art teaches away from purposefully inclining a rake/recoater based on intentional non-planar surfaces, and moving the inclined rake/recoater across a build platform accordingly.  Other prior art teaches build surface topography detection (US 20210187861; US 20190134911; US 20200384693); or recoaters at various angles, but none in reference to the build surface as claimed (US 20130026680; US 20180326712; US 20170361500).  The Office could not find prior art that suggested to tilt along the length of the recoater blade/rake as claimed, in order to purposefully incline a rake/recoater based on intentional non-planar surfaces, and moving the inclined rake/recoater across a build platform accordingly.  Thus, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743